DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 5-7, 10, 12, 18, 20, 22-24, 26, 29-33, and 35 are allowable. The restriction requirement between inventions I-III , as set forth in the Office action mailed on 9/17/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/17/20 is withdrawn.  Claims 10 and 12, directed to non-elected inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

To make the record clear, Examiner notes the following.  Examiner inadvertently omitted the discussion of the restriction requirement in the correspondence of the previous office action.  Applicant had elected invention III, with traverse, in the reply filed 12/16/20.  The traversal had been on the grounds that claims 10 and 12 merely particularized the elements of claim 1, and therefore could coexist in the 


Allowable Subject Matter
Claims 1-2, 5-7, 10, 12, 18, 20, 22-24, 26, 29-33, and 35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "A method for determining operation of ... devices of a property using ... electricity and/or gas meters associated with the property, the method comprising: ... identifying ... events associated with the devices, based on the determined variations, by matching ... positive variations with ... negative variations; classifying the identified events into predetermined sub-categories associated with the devices, ... ; wherein the classifying comprises: ... for each of the events determined as larger events: using a first classifier comprising a vector classifier using model-based clustering and expectation-maximization in an n-dimensional space, ... ; and classifying the energy consumption data, received from electricity meters and associated with the ... smaller events; and the larger events classified into the predetermined sub-category associated with the smaller devices, into a second set of predetermined sub-categories associated with the smaller devices; associating a proportion of the energy consumption specified by the received energy consumption data to respective predetermined categories associated with the devices, based on the classification in the sub-categories; 
The prior art does not disclose or suggest, "A system for determining operation of one or more devices of a property using ... electricity and/or gas meters associated with the property, the system comprising a processor and associated memory configured to perform operations including: ...  identifying one or more events associated with the devices, based on the determined variations, by matching ... positive variations with ... negative variations,  classifying the identified events into predetermined sub-categories associated with the devices, ... ; the classifying operation being configured to: ...for each of the events determined as larger events: using a first classifier comprising a vector classifier using model- based clustering and expectation-maximization in an n-dimensional space ... ; and the larger events classified into the predetermined sub-category associated with the smaller devices, into a second set of predetermined sub-categories associated with the smaller devices; the operations further comprising:  associating a proportion of the energy consumption specified by the received energy consumption data to respective predetermined categories associated with the devices, based on the classification in the sub-categories; and determining operation of ... devices of the property, based on the associating", in combination with the remaining claim elements as set forth in claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments, see remarks, filed 4/21/21, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections have been withdrawn.  Regarding Applicant’s remarks on page 13 of the reply, Examiner agrees that the amended claims integrate the abstract subject matter into a practical application.
Applicant’s arguments, see remarks, filed 4/21/21, with respect to the art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn.  Regarding Applicant’s remarks on page 16 of the reply, Examiner agrees that the limitations added to the independent claims are not disclosed or rendered obvious by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davies et al. (2018/0096439) is cited for disclosing event identification in a signal and usage of a classifier, for utility consumption modeling.  However, this reference does not qualify as prior art.
Leontitsis et al. (2018/0285988) is cited for disclosing a method of monitoring power usage by a property, and appears to share the current application's assignee.  However, this reference does not qualify as prior art, nor support any double-patenting rejections.
 Andrei et al. (2018/0285788) is cited for disclosing a method of predicting power usage, and appears to share the current application's assignee.  However, this reference fails to disclose or render obvious at least the vector classifier and associated limitations.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/Examiner, Art Unit 2852                                                                                                                                                                                                        
/ROY Y YI/Primary Examiner, Art Unit 2852